        Case 1:21-mj-00075-RMM Document 4 Filed 01/19/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :
       v.                                          : MAGISTRATE NO. 21-MJ-75 (RMM)
                                                   :
TIMOTHY LOUIS HALE-CUSANELLI,                      :
    Defendant.                                     :

                           MOTION FOR TRANSPORT ORDER

       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully requests that this Court enter an Order directing the United States

Marshals Service to transport defendant Timothy Louis Hale-Cusanelli from the District of New

Jersey to the District of Columbia for further proceedings on the Complaint filed against him,

charging the defendant with Knowingly Entering or Remaining in any Restricted Building or

Grounds Without Lawful Authority, in violation of 18 U.S.C. §§ 1752(a)(1), (a)(2), Violent

Entry and Disorderly Conduct on Capitol Grounds, in violation of 18 U.S.C. §§ 5104(e)(2)(D),

and (e)(2)(G), and Obstructing a Law Enforcement Officer During a Civil Disorder, in violation

of 18 U.S.C. § 231(a)(3). In support of its motion, the United States states as follows:

       1. On January 15, 2021, the defendant Timothy Louis Hale-Cusanelli, was arrested in

            his home state of New Jersey on an arrest warrant issued out of the United States

            District Court for the District of Columbia by Magistrate Judge Robin M.

            Meriweather in connection with a Criminal Complaint charging the defendant with

            Knowingly Entering or Remaining in any Restricted Building or Grounds Without

            Lawful Authority, in violation of 18 U.S.C. §§ 1752(a)(1), (a)(2), Violent Entry and

            Disorderly Conduct on Capitol Grounds, in violation of 18 U.S.C. §§ 5104(e)(2)(D),



                                               1
 Case 1:21-mj-00075-RMM Document 4 Filed 01/19/21 Page 2 of 3




   and (e)(2)(G), and Obstructing a Law Enforcement Officer During a Civil Disorder,

   in violation of 18 U.S.C. § 231(a)(3).

2. Defendant Hale-Cusanelli made his initial appearance on January 19, 2021 in front

   of a Magistrate Judge in the District of New Jersey. At his initial appearance, the

   government made a motion to detain the defendant without bond pending trial

   pursuant to 18 U.S.C. § 3142(f)(2)(B), which provides for detention in cases where

   there is a serious risk that, if release, the defendant will obstruct or attempt to obstruct

   justice, or threaten injure, or intimidate, or attempt to threaten, injure, or intimidate,

   a prospective witness.

3. The presiding Magistrate Judge denied the government’s detention motion and

   released the Defendant pursuant to certain conditions.

4. An Assistant United States Attorney for the District of New Jersey orally moved to

   stay the defendant’s release pending an appeal by the government. The Magistrate

   Judge granted that request and ordered that Defendant’s release would be delayed

   until January 22, 2021.

5. The United States filed in this Court an Emergency Motion to Review the Court’s

   Release Order on January 19, 2021.

6. In order to have counsel appointed to represent Defendant in the District of

   Columbia, to resolve the pending motion to review the release determination made

   by the Magistrate Judge in the District of New Jersey, and to conduct further

   proceedings in this matter, Defendant, who remains temporarily detained, needs to

   be transported to the District of Columbia by the United States Marshals Service.




                                          2
        Case 1:21-mj-00075-RMM Document 4 Filed 01/19/21 Page 3 of 3




       Accordingly, the United States moves this Court to issue an Order directing the United

States Marshals Service to transport defendant Timothy Louis Hale-Cusanelli forthwith to the

District of Columbia for further proceedings.


                                                Respectfully submitted,
                                                MICHAEL R. SHERWIN
                                                Acting United States Attorney
                                                New York Bar No. 4444188


                                      By:           /s/ James B. Nelson
                                                    JAMES B. NELSON
                                                    D.C. Bar No. 1613700
                                                    Assistant United States Attorney
                                                    Federal Major Crimes Section
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-6986
                                                    james.nelson@usdoj.gov




                                                3
       Case 1:21-mj-00075-RMM Document 4-1 Filed 01/19/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
       v.                                          : MAGISTRATE NO. 21-MJ-75 (RMM)
                                                   :
TIMOTHY LOUIS HALE-CUSANELLI,                      :
    Defendant.                                     :

                                   TRANSPORT ORDER

       Having considered the United States’ Motion to have the defendant Timothy Louis Hale-

Cusanelli transported from the District of New Jersey to the District of Columbia for further

proceedings on the Complaint filed against him, it is hereby ORDERED

       That the United States Marshals Service transport the defendant forthwith from the

District of New Jersey to the District of Columbia for further proceedings in this matter.




       DATE:
                                            BERYL A. HOWELL, CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF COLUMBIA




                                               1
